Citation Nr: 0123109	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for L4-L5 bulging disc, left L4-S1 radiculopathy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to 
April 1991.  He served in the Southwest Asia Theatre of 
Operations from January 14, 1991, to April 7, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
L4-L5 bulging disc, left L4-S1 radiculopathy and assigned a 
40 percent disability rating.

The appellant appeared at a hearing held at the RO on June 
24, 1996.  A transcript of that hearing has been associated 
with the record on appeal.

The Board has recharacterized the issue on appeal in order to 
comply with the opinion by the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board notes that in a rating decision dated in December 
1999, the RO denied entitlement to service connection for 
depression, claimed as secondary to the service-connected low 
back disability. The appellant filed a timely notice of 
disagreement with this issue in June 2000.  A statement of 
the case was issued in April 2001.  The record does not show 
that a substantive appeal was filed on this issue.  
Therefore, the Board does not have jurisdiction over this 
matter.  See Fenderson v. West, 12 Vet. App. 119, 129-131 
(1999) (held that Board did not err in finding it lacked 
jurisdiction over a right leg varicose vein claim where the 
claimant did not perfect the appeal by filing a substantive 
appeal on that issue).

The appellant's claim of entitlement to service connection 
for a cervical spine disability, raised at the June 24, 1996 
hearing, is referred to the RO for appropriate development. 


REMAND

This case is not yet ready for appellate review.  Additional 
pertinent evidence has been received since the Statement of 
the Case was issued in July 1999.  Specifically, in June 2000 
the RO received VA medical records which show that the 
appellant was treated for his low back disability on May 9, 
1998, May 11, 1998, August 17, 1998, and March 20, 2000.

"A Supplemental Statement of the Case, so identified, will 
be furnished to the appellant and his or her representative, 
if any, when additional pertinent evidence is received after 
a Statement of the Case . . . has been issued . . . ."  
38 C.F.R. § 19.31 (2000).  Accordingly, the RO must review 
the additional evidence received herein and issue a 
Supplemental Statement of the Case addressing the same.

Further, the VA medical records suggest that appellant's low 
back disability is more severe than it was when the appellant 
last underwent a VA orthopedic examination in April 1995.  A 
May 1998 VA X-ray report of the lumbosacral spine gave an 
impression of degenerative spondylosis of the lumbar spine 
and mild compression fracture of T12 and L1.  In a written 
statement received by the RO in June 2000, the appellant 
requested that the RO consider that service connection be 
granted for the degenerative spondylosis of the lumbar spine 
and the mild compression fracture of T12 and L1 as secondary 
to his service-connected low back disorder.  Service 
connection is warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 (1995).  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfilment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The appellant should be afforded a VA 
spine examination to determine the 
severity of his low back disability.  The 
claims folder should be made available to 
the examiner for review in connection with 
the examination.  All necessary tests and 
studies should be conducted.  The 
appellant is currently service connected 
for L4-L5 bulging disc, left L4-S1 
radiculopathy.  In particular, the 
examiner is requested to provide the 
following medical opinions:

a.  If the examiner makes other 
diagnoses referable to the spine, 
the examiner should offer an opinion 
as to:

i.  whether those other diagnoses are 
at least as likely as not related to the 
appellant's service; and/or

ii.  whether those other diagnoses 
are at least as likely as not caused or 
aggravated by his service-connected 
disability; and 

b.  With regards to impairment of 
the spine found to be related to 
service or a service-connected 
disability, the examiner is 
requested to comment as to whether 
such impairment demonstrates 
pronounced intervertebral disc 
syndrome, with persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to site of 
diseased disc, little intermittent 
relief.

A complete rationale should be provided 
for any opinions expressed.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001) and the 
final rule published at 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001) is fully 
complied with and satisfied.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence, including VA treatment records 
received at the RO in June 2000, and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The RO should consider whether 
"staged ratings" are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky  v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


